Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief Justice
STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER and
HOLLIS HORTON.

                “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated June 27, 2013, it is ordered that these causes be transferred to the First Court of Appeals, at
Houston, Texas, and that the Clerk of this Court certify all orders made in this Court, and
transmit all records and papers in said cause to the Clerk of the First Court of Appeals.

       09-13-261-CR            Tawrence Jamal Wilson v. State of Texas
       09-13-262-CR            Lewis Mark Kronnick v. State of Texas
       09-13-264-CR            Lamonte Jermaine Haskett v. State of Texas
       09-13-265-CR            Denise Winell Dirden v. State of Texas
       09-13-266-CR            John Brenton Daigre v. State of Texas
       09-13-267-CR            Joshua Alphonse Conn v. State of Texas
       09-13-268-CR            Angel Jequiste Campbell v. State of Texas
       09-13-269-CV            In the Estate of Fannie Mable Walker v. State of Texas
       09-13-271-CR            Duane Lee Washington v. State of Texas
       09-13-272-CV            Steve Merritt and Heather Merritt v. Lake Conroe Heights
       09-13-276-CR            Joseph Kevin Villyard v. State of Texas
       09-13-277-CR            William Walton Harvey Jr. v. State of Texas
       09-13-278-CR            Amber Nicole Doughty v. State of Texas
       09-13-279-CR            Brenton Allen Hope v. State of Texas
       09-13-281-CR            Bobby Dewayne Evans v. State of Texas
       09-13-282-CV            Sovantharith B. Thou v. 1488 Plaza, Inc.
       09-13-283-CR            Milton Wayne Kay v. State of Texas
       09-13-286-CV            Chrisondath Bandall v. Rukmin Durgapersad
       09-13-287-CR            Christopher Todd Duhon v. State of Texas
       09-13-288-CR            Christopher Thomas v. State of Texas


               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the First District of Texas at Houston as
appears of record in Minute Book Volume 17 Page 405.”
              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 9th of July 2013.


                                         __________________________
                                         Carol Anne Harley
                                         Clerk of the Court